


110 HR 4077 IH: To authorize the interstate traffic of unpasteurized milk

U.S. House of Representatives
2007-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4077
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2007
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To authorize the interstate traffic of unpasteurized milk
		  and milk products in final package form for human consumption when the milk or
		  milk product originates in a State that allows the sale of unpasteurized milk
		  and milk products in final package form and is destined for another State that
		  allows the sale of unpasteurized milk and milk products in final package
		  form.
	
	
		1.Interstate traffic of
			 unpasteurized milk and milk products
			(a)Sale
			 authorizedNotwithstanding
			 section 1240.61 of title 21, Code of Federal Regulations, the delivery into
			 interstate traffic, or sale, other distribution, or holding for sale or other
			 distribution after shipment in interstate traffic, of any unpasteurized milk or
			 unpasteurized milk product in final package form for direct human consumption,
			 or intended to be put into final package form for direct human consumption, is
			 not prohibited if the unpasteurized milk or unpasteurized milk product—
				(1)is produced in a State that allows the sale
			 of unpasteurized milk and or unpasteurized milk products in final package
			 form;
				(2)is delivered into
			 interstate traffic in that State; and
				(3)is intended for transport to and sale in
			 another State that allows the sale of unpasteurized milk and or unpasteurized
			 milk products in final package form.
				(b)DefinitionsIn
			 this section:
				(1)The term pasteurized refers to
			 the process of heating milk and milk products to the applicable temperature
			 specified in the tables contained in section 1240.61 of title 21, Code of
			 Federal Regulations, and held continuously at or above that temperature for at
			 least the corresponding specified time in such tables.
				(2)The terms milk, milk
			 products, and interstate traffic have the meanings given
			 those terms in section 1240.3 of title 21, Code of Federal Regulations.
				
